      Case: 4:20-cv-00193-NBB-JMV Doc #: 24 Filed: 04/21/21 1 of 1 PageID #: 84




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

THADDEUS L. JARVIS                                                                       PLAINTIFF

v.                                                                        No. 4:20CV193-NBB-JMV

COMMISSIONER PELICIA HALL, ET AL.                                                    DEFENDANTS


                  ORDER GRANTING DEFENDANTS’ MOTION [21]
           TO FILE RESPONSE TO COURT’S PROCESS ORDER UNDER SEAL

        This matter comes before the court on the motion [21] by the defendants to file their response

to the court’s service and scheduling order under seal. As the document in question contains sensitive

information, the instant motion [21] is GRANTED. The Clerk of the Court is DIRECTED to

restrict access to the defendants’ response to parties only.

        SO ORDERED, this, the 21st day of April, 2021.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
